DISMISS and Opinion Filed July 16, 2013




                                         S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00356-CV

                            SUAD ZAINAB BAHSOON, Appellant
                                         V.
                              AH4RI TX DFW, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01089-E

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Before the Court is appellee’s June 17, 2013 motion to dismiss the appeal for want of
prosecution. On May 15, 2013, the Court sent appellant a post-card notice informing her that her
brief was past due. We instructed appellant to file, within ten days, both her appellate brief and
an extension motion. We cautioned appellant that failure to file a brief and extension motion
within the time requested would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1).
       As of today’s date, appellant has not filed a brief. Accordingly, we grant appellee’s
motion and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b) & (c).




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
130356F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SUAD ZAINAB BAHSOON, Appellant                     On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas.
No. 05-13-00356-CV        V.                       Trial Court Cause No. CC-13-01089-E.
                                                   Opinion delivered by Justice Bridges.
AH4RI TX DFW, LLC, Appellee                        Justices Moseley and Lang-Miers,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, AH4RI TX DFW, LLC, recover its costs of this appeal
from appellant, SUAD ZAINAB BAHSOON.


Judgment entered July 16, 2013




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–